DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1 and 3 of US application 16785028. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-4 of US application 16785075. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-3 of US application 16785054. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-4 of US application 16791917. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-10 of US 10609376. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-9 of US 10602173. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-19 of US 10271061. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-19 of US 10277900. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-25 of US 10257516. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-13 of US 9462291. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-13 of US 9621914. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-17 of US 9521422. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-25 of US 9826247. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components.
These main components are as follows: 
(i) Decoding/encoding a first denominator for a luma weighting factor of a target image from the encoded data; and a first difference value that is equal to a value of a difference between the first denominator and a second denominator for a chroma weighting factor of the target image from the encoded data; decoding/encoding a first denominator for a luma weighting factor of a target image; derive a first reference value of the luma weighting factor according to the first denominator, wherein 
(ii) derive a second reference value of a chroma offset of the target image by subtracting a value obtained by both multiplying a median value of a maximum pixel value by a chroma weighting factor and shifting to right for at least one binary digit specified by a second denominator for the chroma weighting factor, from the median value; Decoding/encoding a second difference value of the chroma offset from the encoded data, wherein the second difference value is equal to a value of a difference between the chroma offset and the second reference value; and derive the chroma offset by adding the second reference value and the second difference value.
Using denominator “denom” represents the fixed point precision on log2 base (luma log2_weight_denom and chroma_log2_weightdenom representing the fixed point precision of the weighting factor, Specification, P. 26 Lines 9-18).
It is obvious to one with ordinary skills in the art to derive the decoder/encoder steps given the encoder/decoder steps, and to repeat the same steps for luma and chroma weights. 
Applicant can return to these references: Sprijan et al. (EP2375754) in view of Bordes (Philippe Bordes, “Weighted Prediction” JCT-VC of ITU-T SGI 6 WP3 and ISO/IEC JTC1/SC29/WG11, 6th Meeting, Torino, IT July 2011) for more details about other obvious / well-known feature.

Specification Objections
The title is objected because it is not clear. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract carries the phrase “According to an embodiment”; hence it is objected and the applicant is reminded to use the above mentioned guidelines.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Regarding claim 3 is rejected under 102 in view of one of the following references: Sprijan et al. (EP2375754A1, Figure 8, Input Data Interface 803) OR Budagavi (US 20110228852 A1, Figure 1 Transmitter 108 and Receiver 110), etc.
Please note: Since claim 3 is just a transfer device transferring encoded data. They are not actually initiating any computer functions, claim 3 would really only be limited to any transfer device that is capable of transferring the encoded data, while the encoded data itself is not of patentable weight.
Applicant is advised to rewrite the claim in the form of Computer Readable Medium “CRM” corresponding to decoding or encoding method of claim 1 or 2, and to add the allowable subject matter (Specific Chroma Offset) from the parent cases. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sprijan et al. (EP2375754A1), hereinafter Sprijan in view of Bordes (Philippe Bordes, “Weighted Prediction” JCT-VC of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, 6th Meeting, Torino, IT July 2011), hereinafter Bordes.
Regarding claim 1, 
Sprijan teaches a decoding method, comprising: inputting encoded data; decoding, by decoder circuitry (The present invention relates to video encoding and decoding [0001]; Figs. 2, 6, 7 and 8):
decoding a first denominator for a luma weighting factor of a target image from the encoded data “weighted parameter”; deriving a first reference value of the luma weighting factor according to the first denominator “pred_weight” (“pred_weight is subtracted from weight parameter and the result encoded” [0080]-[0083]);
deriving a second reference value of the chroma weighting factor according to the second denominator; decoding a third difference value of the chroma weighting factor from the encoded Using same method for luma and chroma and decoding the difference is obvious to one with ordinary skills in the art);
deriving a predicted luma value by using at least multiplication “block 608” of a luma component of a reference image by the luma weighting factor; and deriving a predicted chroma value by using at least multiplication of a chroma component of the reference image by the chroma weighting factor; wherein the luma weighting factor and the chroma weighting factor are used for making a motion-compensated prediction “block 613” ([0092]; Fig. 6).
Sprijan did not explicitly teach wherein the first reference value is equal to a value obtained by left shift of “1” by at least one binary digit specified by the first denominator; wherein the second difference value is in a fixed range of -128 to +127 regardless of the first denominator; wherein the second reference value is equal to a value obtained by left shift of “1” by at least one binary digit specified by the second denominator; wherein the third difference value is in a fixed range of -128 to +127 regardless of the second denominator.
Bordes teaches the reference value is equal to a value obtained by left shift of “1” by at least one binary digit specified by the denominator (2 luma_log2_weight_denom, 2chroma_log2_weight_denom, Slice Header Parameters, p.11) of the weighting factor for luma and chroma which are in a fixed range of -128 to +127 (Luma_weight_10[i] and Chroma_weight_10[i][j], shall be in the range of -128 to 127 inclusive, Slice Header Parameters, p.11). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the teachings of Bordes to the teachings of Sprijan. The motivation behind this addition, besides revealing details, would be to operate under certain range (Bordes, Slice Header Parameters, p.11).
Regarding claim 2 “encoding method” is rejected under the same reasoning as claim 1 “decoding method”; wherein Sprijan teaches video encoding and decoding [0001]; Figs. 2, 6, 7 and 8). 
Applicant is advised to add the allowable subject matter (Specific Chroma Offset) from the parent cases to decoding or encoding method of claim 1 or 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419